United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 16-1888
                       ___________________________

                             Joseph Anthony Favors

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

Michelle Hoover; Emily Johnson Piper; Daniel Storkamp; Dennis Benson; Jeanine
  Herbert; Lori Swanson; Ralph Schmidt; Mandy Torgerson; Rob Rose; Dianna
Magaard; Deb James; Juli Rose; Beth Virden; Joann Fabian; Jeffrey L. Peterson;
Deborah J. Schadegg; Christopher Boreland; Mark Mehl; John King; Ann Linkert
 (Zimmerman); Jean Seykora; Thomas Lundquist; Chad Mesojedec; Todd White;
  (O.D.) Guillickson; Terry Kniesel; Jamie Kozisch; Tracy Gebhart; Craig Berg;
Steve Youngst; Jon Hibber; Kevin Schlerer; Jena Jones; Rick O’Conner; Eyvette
  Anderson; Office of Health Facility Complaints; DHS Office of Maltreatment
     Complaints; Office of Licensing for the Security Hospital; The State of
                           Minnesota; Rebecca Ranem

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
                  for the District of Minnesota - Minneapolis
                                 ____________

                         Submitted: November 4, 2016
                           Filed: November 8, 2016
                                [Unpublished]
                                ____________

Before WOLLMAN, ARNOLD, and GRUENDER, Circuit Judges.
                         ____________
PER CURIAM.

       Joseph Anthony Favors appeals, following the entry of final judgment, a
district court1 order granting certain defendants’ motions to dismiss his 42 U.S.C.
§ 1983 action. Upon de novo review, see Topchian v. JPMorgan Chase Bank, N.A.,
760 F.3d 843, 848-49 (8th Cir. 2014), we find no error in the district court’s analysis
of Mr. Favors’s claims. We grant the motion to supplement the record filed by
Appellees Christopher Boreland and Mark Mehl, and we affirm the judgment of the
district court. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable John R. Tunheim, Chief Judge, United States District Court for
the District of Minnesota, adopting the report and recommendations of the Honorable
Leo I. Brisbois, United States Magistrate Judge for the District of Minnesota.

                                         -2-